Citation Nr: 0335468	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-17 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a compensable evaluation for herniorrhaphy, 
inguinal.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1953, January 1955 to January 1958, and January 
1962 to December 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued a noncompensable 
evaluation for herniorrhaphy, inguinal. 


FINDING OF FACT

Evidence of a hernia is not of record.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a hernia, 
inguinal, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7338 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a January 2001 VCAA letter, the RO stated that the veteran 
should submit evidence showing that his condition had 
increased in severity.  The RO stated that the evidence 
should show the dates of examination and/or treatment, 
clinical findings, and diagnoses.  In the October 2002 
statement of the case, the veteran was provided with the text 
of Diagnostic Code 7338, pertaining to the evaluation 
criteria for hernia, inguinal.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the January 2001 VCAA letter, the RO stated that 
the veteran should send statements or treatment records from 
the doctors and/or hospitals who had recently treated the 
veteran for his disability.  The RO also stated that if the 
veteran did not have those records, the RO would try to 
obtain them for the veteran.  The RO stated that the veteran 
should provide the name and address of each doctor or 
hospital providing the treatment, the condition treated, and 
the dates of treatment.  The RO also stated that if the 
veteran received treatment at a VA medical center, the RO 
would obtain those records provided the veteran indicated the 
location and dates of treatment.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's VA and private 
treatment records.  The veteran has not indicated the 
existence of any additional records that would aid in 
substantiating his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.




II.  Factual Background

In an April 1978 rating decision, the veteran was awarded 
service connection for herniorrhaphy, inguinal, with a 
noncompensable evaluation under Diagnostic Code 7338.

In a September 2001 VA examination report, it was noted that 
the veteran had had surgery in 1962 for a strangulated right 
inguinal hernia and, at the same time, a left inguinal hernia 
herniorrhaphy was performed.  After about three or four days, 
the wound burst and it was resutured.  The wound then healed 
but the veteran was left with a conspicuous bulge in the 
right lower extremity of the abdomen.  The bulge was still 
present and continued to grow in size.  The veteran reported 
that when he sits at the table, he feels the lump is 
obstructive, and when he stands, he feels a throbbing in the 
lump and a pulling sensation.  

The examiner noted that the veteran had a noticeable bulge of 
fatty tissue in the right groin.  She also noted that it was 
not possible to identify the hernia scar, but palpation of 
the mass did not produce an impulse on coughing.  She stated 
that it did not appear to be a hernia, but that it appeared 
to be more like a mass of fatty tissue.  She stated that the 
veteran had reported that it had been x-rayed at one point 
and no hernia was found.  The examiner entered a diagnosis of 
status post left inguinal herniorrhaphy with satisfactory 
result; status post repair of strangled right inguinal hernia 
with breakdown of the wound and further suturing resulting in 
a conspicuous protruding mass of tissue in the right groin.

In a December 2001 private outpatient treatment report, it 
was noted that the veteran and the examiner discussed an 
abdominal aneurysm.  The veteran reported that he was certain 
that within a year of surgery they felt a lesion in the right 
groin.  The impression was probably a lipoma in the right 
groin and an abdominal aortic aneurysm.  The examiner also 
noted that he was relatively certain that the aneurysm was 
not service-connected, and that the lipoma was probably 
another story.

A February 2002 private examination report noted that the 
abdomen was flat, soft, and nontender to palpation.  Bowel 
sounds were present and they were normal in activity and 
intensity.  The liver was percussed to two finger breadths 
below the right costal margin.  No spleen tip or any other 
palpable masses were felt.  He had definite swelling in the 
right inguinal region but this did not appear to be a hernia 
but possibly a fluid filled sac.

An April 2002 private examination report noted that the 
veteran was having pain in the right groin.  The veteran 
indicated that the bulge just above the scar from the 
hemorrhoidectomy on the left side was a hernia, but others 
felt that it was just fat.  He reported that it hurt on 
occasion and that it seemed to be getting worse.  The veteran 
had no problems with nausea, vomiting, constipation, diarrhea 
or abdominal pains.  The abdomen was flat, soft, and 
nontender to palpation.  No spleen tip or any other palpable 
masses were felt.  Located in the right angle area just above 
the herniorrhaphy scar was a sausage like mass that was 
mildly tender to palpation.  The examiner could not hear 
bowel sounds but it seemed to be as soft as a hernia and not 
a collection of fat.  The examiner entered a diagnosis of 
right inguinal mass which he felt strongly was a hernia, and 
indicated that an ultrasound would be obtained to determine 
the etiology of the right groin mass.

An April 2002 CT scan of the pelvis showed a prominent 
panniculus in the suprapubic area.  The right lateral aspect 
of this subcutaneous tissue was asymmetric in that there was 
a local bulging of the anterior margin of the panniculus, 
with the asymmetrical area measuring about 13 centimeters in 
maximum diameter.  Underlying the bulging skin surface was 
only adipose tissue.  The right inferior epigastric artery 
was located more to the midline than the left which would 
raise the possibility that the adipose tissue in the 
asymmetric portion of the abdominal wall in reality indicated 
the existence of a large lipoma.  A demarcation between this 
area and the remaining adipose tissue in the panniculus could 
not be detected, however.  

A ventral hernia was not detected and there did not appear to 
be any communication with the subcutaneous fat with the 
contents of the abdomen or pelvis.  The musculatures of the 
anterior abdominal wall were very atrophic and thinned, but a 
defect of the wall was not appreciated.  The impression was 
suprapubic panniculus, with a more prominent asymmetric area 
in its right lateral aspect, raising the possibility of an 
associated subcutaneous lipoma.  There was no evidence of a 
ventral hernia, but incidentally discovered was an 
arteriosclerotic aneurysm of the infrarenal aorta, only 
partially visualized.

A March 2003 private ultrasound report was made part of the 
record.  Although not reviewed by the AOJ, the evidence is 
cumulative of the prior report.  Thus, the veteran is not 
prejudiced.


III.  Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2003).  

A 60 percent evaluation for an inguinal hernia is warranted 
if the hernia is large, postoperative, recurrent, not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable.  A 30 percent 
evaluation is warranted if the hernia is small, postoperative 
recurrent, or unoperated irremediable, not well-supported by 
truss, or not readily reducible.  A 10 percent evaluation is 
warranted if the hernia is postoperative recurrent, readily 
reducible, and well-supported by truss or belt.  A 
noncompensable evaluation is warranted if the hernia is not 
operated, but remediable, or if the hernia is small, 
reducible, or without true hernia protrusion.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7338 (2003). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


IV.  Analysis

The Board finds that the preponderance of the evidence is 
against  entitlement to a compensable evaluation for 
herniorrhaphy, inguinal.

The veteran currently has a noncompensable rating for 
herniorrhaphy, inguinal.  In order to warrant a 10 percent 
disability evaluation, the evidence should show that the 
hernia is postoperative recurrent, readily reducible, and 
well-supported by truss or belt.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2003).  In the September 2001 VA 
examination report, the examiner stated that a noticeable 
bulge of fatty tissue in the right groin did not appear to be 
a hernia.  She entered a diagnosis of status post left 
inguinal herniorrhaphy with satisfactory result, status post 
repair of strangled right inguinal hernia with breakdown of 
the wound and further suturing resulting in a conspicuous 
protruding mass of tissue in the right groin.  A December 
2001 private outpatient treatment report entered an 
impression that there was probably a lipoma in the right 
groin and an abdominal aortic aneurysm.  The examiner noted 
that he was relatively certain that the aneurysm was not 
service connected.  In the February 2001 private examination 
report, the examiner noted definite swelling in the right 
inguinal region but indicated that it did not appear to be a 
hernia but possibly a fluid filled sac.  

Finally, the examiner in the April 2002 VA examination report 
noted that just above the herniorrhaphy scar was a sausage 
like mass that was mildly tender to palpation.  The examiner 
could not hear bowel sounds but it seemed to be as soft as a 
hernia and not a collection of fat.  The examiner entered a 
diagnosis of right inguinal mass which he strongly felt was a 
hernia, and indicated that an ultrasound would be obtained to 
determine the etiology of the right groin mass.  The 
radiologist in the April 2002 CT scan report entered an 
impression of suprapubic panniculus, with a more prominent 
asymmetric area in its right lateral aspect, raising the 
possibility of an associated subcutaneous lipoma.  There was 
no evidence of a ventral hernia, but incidentally discovered 
was an arteriosclerotic aneurysm of the infrarenal aorta, 
only partially visualized.  A March 2003 ultrasound of the 
abdomen confirmed these results.

Of the above medical evidence, only the examiner in the April 
2002 private examination report thought the veteran had a 
hernia.  He ordered a CT scan in order to determine the 
etiology of the right groin mass.  The CT scan did not 
indicate the presence of a hernia.  This leaves the 
overwhelming weight of the evidence against a finding of a 
hernia.  Although the veteran has asserted that he has a 
hernia, he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 494 
(1992).  Although he is competent to state that the lump in 
his right groin is getting larger, that it is obstructive 
when he is sitting at the table, and that when he stands, it 
throbs and gives a pulling sensation, whether or not the lump 
is a hernia is a matter of medical etiology.  As noted above, 
the medical evidence indicates that the lump is not a hernia. 

The Board notes that although the examiner in the April 2002 
private examination report felt a sausage like mass that was 
mildly tender to palpation, there is no evidence linking this 
mass to a hernia.  Although an examiner remarked that this 
may be another story, such statement falls far short of a 
nexus opinion.  Regardless, the finding does not represent a 
disabling scar or benign manifestation that results in 
functional impairment.  The Board also notes that the veteran 
has indicated that an arteriosclerotic aneurysm of the 
infrarenal aorta was found on the CT scan.  There is no 
evidence linking the aneurysm to a hernia; indeed, the 
examiner in the December 2001 private outpatient treatment 
report stated that he was relatively certain that the 
aneurysm was not service-connected.

The Board finds that the preponderance of the evidence is 
against a grant of a compensable evaluation for 
herniorrhaphy, inguinal, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

Finally, review of the record reveals that the RO has 
expressly considered referral of this case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The RO, in the November 2001 rating decision, 
found that the evidence did not show that this case presented 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  The 
Board concludes that referral of this case to the Under 
Secretary or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation is not 
warranted.


ORDER

Entitlement to a compensable evaluation for herniorrhaphy, 
inguinal is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



